Citation Nr: 1004205	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  08-05 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1983 to 
December 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2007, a statement of the case was issued in January 2008, and 
a substantive appeal was received in January 2008.  The 
Veteran testified at a Board hearing at the RO in October 
2009.

The Board notes that a claim of entitlement to service 
connection for hypertension was originally on appeal.  The RO 
granted service connection in an October 2008 rating 
decision.  As such, the issue is no longer considered in 
appellate status.  


FINDING OF FACT

Sleep apnea was not manifested during the Veteran's active 
service, nor is sleep apnea otherwise causally related to 
service. 


CONCLUSION OF LAW

Sleep apnea was neither incurred in nor aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2009). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through a VCAA letter dated November 
2006 the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in November 2006 prior to the initial unfavorable 
decision in December 2006.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the November 2006 letter gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disability on appeal.   

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Duty to Assist

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, VA 
examination reports, and lay evidence.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R.  § 3.159(c).  No 
additional pertinent evidence has been identified by the 
claimant.   

The Veteran was afforded a VA examination in August 2008.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that 
the claims file was reviewed by the examiner and the 
examination report sets forth detailed examination findings 
in a manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examination to be sufficient.  Thus, the Board finds that a 
further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

On the June 1983 enlistment report of medical history, the 
Veteran marked no when asked have you ever had or have you 
now frequent trouble sleeping.  In April 1992, the Veteran 
stated that he had vivid.  He was unable to sleep more than 
two to three hours per night and always slept with the lights 
on.  He also yelled out in his sleep.  In a May 1995 report 
of medical history, the Veteran replied yes when asked have 
you ever had or have you now frequent trouble sleeping.  In 
April 1996, the Veteran reported sleeping well.  

In a February 1997 medical evaluation board examination, the 
Veteran dated his sleeplessness from a day five years prior 
in Saudi Arabia when there was a gas alert and the Veteran 
put on his gas mask but was unable to get into a bunker.  The 
Veteran noted that since then and continuously at present, he 
complained of insomnia and intrusive recollections, with 
distressing dreams and flashbacks.  He noted difficulty 
initiating sleep and frequent awakening due to nightmares of 
a violent nature.  

On his May 1997 report of medical history, the Veteran 
responded yes when asked have you ever had or have you now 
frequent trouble sleeping.  On Veteran's May 1997 medical 
evaluation board report of medical examination, the Veteran 
noted frequent trouble sleeping due to PSDT (sic.) in Saudi 
and Somalia.  The examiner went on to say that the Veteran 
has difficulty sleeping at night.  He slept with a knife 
under his bed and a light on.  In the May 1997 medical 
evaluation board psychological examination, the Veteran again 
dated his sleeplessness from a day five years prior in Saudi 
Arabia when there was a gas alert and the Veteran put on his 
gas mask but was unable to get into a bunker.           

Post-service, a May 1998 discharge report noted that while 
admitted to the VA medical center the Veteran complained of 
difficulty sleeping and one of the Veteran's roommates 
reported that the Veteran snored loudly.  The Veteran 
received an evaluation by respiratory care to rule out sleep 
apnea.  The Veteran's O2 saturations were 98 percent on room 
air.  As such, sleep apnea was ruled out.  The Veteran's 
sleep improved considerably over his hospital stay.  

October 1998 through November 1998, the Veteran attended a 
sleep education class.  The Veteran discussed reasons for his 
sleep difficulties at which point the group administrator 
recommended that the Veteran attend a posttraumatic stress 
disorder (PTSD) group.  In May 2000, the Veteran reported 
sleeping only four hours or less per night with terrible 
nightmares.  The examiner noted severe insomnia and traumatic 
nightmares.  In May 2006, a VA record showed symptoms of 
snoring and periods of apnea per the Veteran's partner.   

The Veteran received a sleep study in August 2006.  Without 
using the CPAP, the Veteran spent 252 minutes in bed and 
slept for 135.5 minutes, resulting in a sleep efficiency of 
53.8 percent.  During that time there were 191 spontaneous 
arousals.  Using the CPAP, the Veteran spent 158 minutes in 
bed and slept for 152 minutes, resulting in a sleep 
efficiency of 96.2 percent.  During that time the Veteran 
experienced 28 spontaneous arousals.  The examiner diagnosed 
severe obstructive sleep apnea with moderate oxyhemoglobin 
desaturation associated with the sleep apnea.  

The Veteran was afforded a VA examination in August 2008.  At 
that time, the Veteran's sleeping had improved with use of 
the CPAP machine.  The Veteran reported sleep problems dating 
back to service.  The examiner reviewed the Veteran's service 
treatment records and VA records.  He opined that the 
Veteran's current sleep apnea was less likely as not caused 
by or a result of symptoms reported in service and/or had its 
onset in service.  The examiner explained that sleep apnea is 
a breathing disorder characterized by repeated collapse of 
the upper airway during sleep with consequent cessation of 
breathing resulting in chronic day-time sleepiness or 
fatigue.  He acknowledged that the Veteran had many 
characteristics of someone who may have sleep apnea.  He 
noted the Veteran's long-standing history of difficulty 
sleeping; however, the examiner reported that for this 
Veteran those difficulties may be due to other etiologies.  
The examiner referred to the Veteran's PTSD, mood disorder, 
dysthymia, joint pain, and back pain as conditions that could 
have been the main cause of his sleeping problem.  The 
examiner also acknowledged that the Veteran snored and was 
overweight.  The examiner however pointed to the May 1998 
record that ruled out sleep apnea.  He noted that the 
Veteran's oxygen saturations were 98 percent on room air and 
that there were no reports of daytime somnolence or sleep 
apnea at night in the service treatment records.  The first 
complaints of sleep apnea were in May 2006, which led to an 
August 2006 sleep study and diagnosis.  Therefore, the 
examiner opined that it is less likely than not that the 
Veteran's current sleep apnea had its onset during service.  

In an October 2009 hearing, the Veteran testified as to his 
belief that his sleep apnea began in service.  The Veteran 
pointed to his difficulty sleeping while in service.  He 
noted that he never received a sleep study at that time and 
feels that it would have shown sleep apnea.  

The Board finds entitlement to service connection for sleep 
apnea is not warranted.  The Veteran was not diagnosed with 
sleep apnea during service.  Service treatment records do 
show difficulty sleeping, but relate those difficulties to 
the Veteran's diagnosed psychiatric disabilities.  The 
Veteran reported traumatic nightmares that woke him up as 
well as keeping the lights on and a knife under his bed at 
night.  

In May 1998, very soon after separation from service, the 
Veteran received an evaluation by respiratory care to rule 
out sleep apnea.  The Veteran's O2 saturations were 98 
percent on room air and sleep apnea was ruled out.  The 
express finding that the Veteran did not have sleep apnea 
immediately after service is significant supports the 
conclusion that the Veteran did not have sleep apnea at that 
time.  Review of the record shows that the Veteran had 
various sleep problems over the years, but sleep apnea was 
first diagnosed in 2006, 9 years after the Veteran's 
separation from service.  Of record is a medical opinion 
which considers the various sleep problems, but finds other 
causes and expressly finds that the Veteran's current sleep 
apnea is not causally related to service.

While acknowledging the Veteran's belief that his disability 
is due to service, it is well established that as a lay 
person, the Veteran is not considered capable of opining as 
to the nature or etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Veteran is certainly 
competent to testify as to symptoms such as difficulty 
sleeping which are non-medical in nature; however, he is not 
competent to render a medical diagnosis or etiology.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).  
No medical evidence in the record finds a relation between 
active duty service and the Veteran's current diagnosis of 
sleep apnea.  The only medical opinion in the file was 
provided by the VA examiner in August 2008.  The examiner 
opined that it is not at least as likely as not that the 
Veteran's sleep apnea is due to military service.  He 
provided a rationale for his opinion, citing the Veteran's 
prior treatment records and his symptomatology in service.  
He also noted other causes attributed to his sleep 
difficulties during service, supported by service treatment 
records.  There is no contrary medical opinion of record.

As such, the Board finds that a preponderance of the evidence 
is against the claim.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to service connection for sleep apnea is not 
warranted.  The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


